DETAILED ACTION
Acknowledgements
The amendment filed 10/26/2020 is acknowledged.
Claims 1-6, 8-11, 13, and 21-25 are pending.
Claims 1-6, 8-11, 13, and 21-25 have been examined.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the priority to the provisional application, applicant states that the provisional application supports the claimed features. Examiner notes that the claims have been amended to recite “determining, by the e-commerce system, a particular 
Regarding the rejection of claims 8 and 11 under 35 USC 112(b), applicant states that the claims have been amended to no longer recite functions that are performed by other entities. Examiner notes, however, that claims 8 and 11, as well as claim 20, recite “the response email is generated,” which is an act not attributed to the claimed structure. Therefore, it is unclear whether infringement would require mere possession of the claimed system, or whether it would also require that a response email be generated.
Regarding the rejection of the claims under 35 USC 103, applicant states that the references do not disclose "generating ... a Near-Field-Communication (NFC) code that when read generates a response email" where "the response email contains a token for the e-commerce transaction.” Examiner notes that Ammerman discloses a response that contains a token for the e-commerce transaction as Ammerman discloses a response that includes an OfferID (Ammermann ¶¶ 128, 130-132, 170-173, 207, 283-284, 304-305). Although Ammerman does not specifically disclose "generating ... a In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 05/11/2018 is acknowledged. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/108,870, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/108,870 does not provide support for at least the limitations of .

Examiners Comments
The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. (MPEP §2103 I C).
Claim 1 recites “to improve security of an e-commerce transaction”, this is intended use of the claimed invention.  
Claims 1, 6, and 21 recite “when read generates a response email,” which describes the intended use of the NFC code, and “to identify the e-commerce transaction,” which is the intended use or purpose of decoding the token.
Claim 6 recites “e-commerce system that improves security of an e-commerce transaction”, which recites the intended use of the e-commerce system.
	
Claim 1 recites “Near-Field- Communication (NFC) code that when read generates a response email.” This recites a conditional limitation, as the step of generation of a response email would only be performed in situations where the NFC code is read, but would not performed otherwise. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 6, 8-11, 13, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, and 21 recite “a Near-Field-Communication (NFC) code that when read generates a response email.” This describes the code as being used to generate a response email when it is read. However, claim 1 is directed to a method performed by 
Claims 2-5, 8-11, 13, and 22-25 are also rejected as each depends on either claim 1, 6, or 21.
Claim 1 recites “receiving, by the e-commerce system, the response email from an email address,” and later also recites “performing, by the e-commerce system, a validation of an email address of a sender the response email.” Claim 21 recites similar language. The claim language is unclear, because “an email address” from which the response email is received in the “receiving” step can be read as being a different email address than “an email address of a sender the response email” recited in the “performing” step. However, an email cannot be received from an email address that is different from an email address of a sender of the email.
Claims 2-5 and 22-25 are also rejected as each depends on either claim 1 or 21.
Claim 1 recites “receiving, by the e-commerce system, the response email.” The claim previously recites “a Near-Field Communications (NFC) code that when read 
Claims 2-5, 8-11, 13, and 22-25 are also rejected as each depends on either claim 1, 6, or 21.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6, 8-11, 13, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ammermann, et. al (US 2005/0256802) (“Ammermann”) in view of Dorsey, et al. (US 8,606,703) (“Dorsey”) and Killoran, JR., et al. (US 2012/0253896) (“Killoran”).
Regarding claims 1, 6, and 21, Ammermann discloses a system and a method implemented to improve security of an e-commerce transaction, the system comprising a communication interface that is communicatively coupled to a vendor server and a device via a communication network; a memory that stores instructions; (Ammermann Fig. 3; ¶¶ 117, 118, 120, 122-123, 128) and a processor communicatively coupled to the memory and the communication interface (Ammermann ¶¶ 121, 122, 125, 163), wherein the instructions, when executed by the processor, cause the processor to perform the method comprising: 
receiving, using the communication interface, a request from the vendor server (Ammermann ¶ 170);
generating, by the processor of the e-commerce system, a code (“URL”) used to generate a response, wherein the response contains a token (“OfferID”) for the e-commerce transaction (Ammermann Fig. 8, step 3; ¶¶ 128, 130-132, 170-171, 207, 283-284, 304-305);
transmitting, by the communication interface of the e-commerce system, the code to a vendor server (Ammermann Figure 8, step 5; ¶¶ 170-171, 207, 283-284);
receiving, by the communication interface of the e-commerce system, the response from a device of the customer (Ammermann ¶¶ 171-173, 207, 283-284);
in response to receiving the response:

performing, by the processor of the e-commerce system, a validation of the response (Ammermann ¶¶ 173, 316); and
processing, by the processor of the e-commerce system, the e-commerce transaction based on the validation and a particular financial account (Ammermann ¶¶ 174-182).
Ammerman does not specifically disclose that the code is a Near-Field Communication (NFC) code that when read, generates a response email as the response. Ammermann does not specifically disclose receiving the response as an email from an email address, or that the validation is a validation of an email address of a sender of the response email and includes at least one of a Sender Policy Framework (SPF) validation and DomainKeys Identified Mail (DKIM) validation of the email. Ammermann also does not disclose determining, by the e-commerce system, a particular financial account of a customer for the e-commerce transaction identified based on the email address of the sender; and that the transaction is processed based on the validation of the email address of the sender and the particular financial account.
Dorsey discloses receiving the response as an email from an email address, and that the validation is a validation of the email address of a sender of the response email and includes at least one of a Sender Policy Framework (SPF) validation and DomainKeys Identified Mail (DKIM) validation of the email (Dorsey Figure 2; 5:46-61; 6:6-22). Dorsey additionally discloses determining, by the e-commerce system, a particular financial account of a customer for the e-commerce transaction identified 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filling date of the application to modify Ammermann to include the use of a response email from an email address, validation of the email address of the sender of response email using at least one of a Sender Policy Framework (SPF) validation and a DomainKeys Identified Mail (DKIM) validation, as well as determining, by the e-commerce system, a particular financial account of a customer for the e-commerce transaction identified based on the email address of the sender and processing the transaction based on the validation of the email address of the sender and the particular financial account, as disclosed in Dorsey, in order to allow for payment to be made using an email protocol (Dorsey 1:27-50; 3:19-34).
Ammermann in view of Dorsey does not specifically that the code is a Near-Field Communication (NFC) code that when read, generates a response email as the response.
Killoran discloses a code that when read, generates a response email as the response (Killoran Abstract; ¶¶ 4-6, 23, 31-34, 37-38, 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filling date of the application to modify Ammermann in view of Dorsey to include a code that when read, generates a response email as the response, as disclosed in Killoran, in order to allow emails to be generated that contain sufficient information to allow the customer to purchase items advertised in the email in the same 
Regarding the code being named a “Near-Field Communication (NFC)” code, examiner notes that this is only a name or label for the code. The claim does not require any steps or functions in which the code is used to perform any near-field communication. Therefore, the description or name of the code is nonfunctional descriptive material, and does not serve to differentiate the code from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claims 2, 8, and 22 Killoran discloses that the NFC code generates the response mail via a Uniform Resource Location (URL) (Killoran Abstract; ¶¶ 4-6, 23, 33-34, 37-38, 42). 
Regarding claims 3, 11, and 23, Killoran discloses that the NFC code generates the response email via a mailto link (Killoran Abstract; ¶¶ 4-6, 23, 33-34, 37-38, 42).
Regarding claims 4, 9, and 24, Ammermann discloses:

receiving, by the communication interface of the e-commerce system, the billing detail in response to the transmitting, wherein the e-commerce transaction is processed using the billing details (Ammermann ¶¶ 176-177)
Regarding claims 5, 10, and 25, Ammermann discloses the billing details provide additional information for completing the e-commerce transaction (Ammermann ¶¶ 174, 176-177).
Regarding claims 13, Ammermann discloses the token is generated based on an amount of the e-commerce transaction (Ammermann ¶¶ 128, 130-132, 174, 179-182).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hartman et al (US 5960411) for disclosing a method and system for placing a purchase order via a communications network.
Lebron et al (US20130318348A1) for disclosing a system and method for processing transactions using a transaction token associated with sensitive information.
Jalili (US20130268372A1) for disclosing consolidating and personalizing the delivery of marketing communications.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685